Citation Nr: 1707259	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a disability manifesting in left ankle pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to August 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction later transferred to the RO in Sioux Falls, South Dakota.

The Veteran presented testimony at a Board hearing in June 2013 at his local RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In June 2014, the Board remanded these appeals for further development.  They have since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, remand is found necessary in order to provide the Veteran with adequate VA examination and medical opinion and to attempt to reconcile contradictory evidence of record.

The Veteran has consistently reported that he has suffered from left ankle and left knee pain since approximately halfway through his period of active military service.  His service treatment records document instances when he complained of knee and ankle pain.

The Veteran was provided with a pre-discharge QTC examination in November 2009, where the X-ray report for the left ankle states that there was a calcaneal spur but the physician's write up of the diagnostic test says that x-ray result is within normal limits.  The examiner did not provide a diagnosis for the left knee or ankle.  The Veteran continued to endorse bilateral knee and ankle problems on his August 2010 separation report of medical history.  

Since discharge, the Veteran has been seen by a variety of VA care providers where he has consistently reported continuing left knee and ankle pain.  Diagnostic testing was performed on a number of occasions, with no conclusive diagnosis reached.  However, VA treatment records document some objective medical findings that are at least somewhat supportive of the Veteran's claim.  An August 2011 left ankle X-ray report included an incidental note of "mild angulation of ankle joint and talus, best seen on frontal view."  The radiologist noted that "this is chronic and/or congenital in nature and may be clinically insignificant."  An April 2012 VA primary care note indicated some side-to-side ligamentous laxity in the knees and ankles, with what appeared to be some mild swelling about the left knee, but which the physician noted was difficult to tell because of the amount of adipose tissue there as well.  It was noted that the Veteran was most tender over the left prepatellar bursa.  In a May 2012 VA rheumatology consult note, the rheumatologist indicated review of the August 2011 knee X-rays, but he found that the AP weight-bearing view showed "rather prominent lateral subluxation of both patellae."  The rheumatologist stated that he thought the Veteran's ankle pain was largely related to his weakened or fallen arches or pes planus deformity, perhaps aggravated somewhat by weight, conditioning, and stance.  He stated that observing the Veteran's left foot in the exam room indicated some mild decrease to his arch, which he opined may be creating more pain through ligamentous strain, particularly posterior tibialis.  The rheumatologist also opined that the Veteran's knee complaints are related to patellofemoral impingement aggravated by the arch changes and some level of deconditioning.  A June 2012 podiatry consult noted minimal edema about the ankles, mild pes planus, and pain with palpation of the anterior ankles bilaterally radiating into the upper leg, mild pes planus, and "xrays ankles min djd ankles low arch." The assessment recorded was "b/l foot." 

The Veteran was provided with VA examinations in October 2012 and September 2014, both of which were performed by the same Physician Assistant.  While the September 2014 report copied, in full, some of the records involving the aforementioned physical findings, under the "remarks" section, the examiner stated that "there is no documentation of progressive or continuity of care for either knee" and that "[a]ll physical exams by several specialties have had a normal examination."  He also concluded that it was less likely that the Veteran had a physically impairing ankle injury or condition caused by, related to, or incurred during military service, and there "is no successive or progressive history or documentation that he even has an ankle condition."

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the examiner cited to evidence of record wherein a VA rheumatologist noted objective findings of fallen arches/pes planus likely leading to the Veteran's described ankle pain and "rather prominent lateral subluxation of both patellae" seen on AP weightbearing views of the knees, the VA examiner appears to have dismissed such findings without providing an explanation for why such evidence was discounted.  Additionally, the knee findings cited would appear to be inconsistent with the examiner's conclusion that all physical examinations by the specialists were normal.  Similarly, the statements that there is no "successive or progressive history or documentation" of an ankle condition is counterfactual, given VA treatment records documenting the Veteran's consistent reports of ankle pain.  On remand, the Veteran should be provided with an additional VA examination and medical opinion which considers the full evidence of record and which clearly explains the rationale behind any conclusion reached as to the nature and etiology of any disability manifesting in left ankle and left knee pain at any point during the relevant appeal period.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (conclusions based on an inaccurate factual premise lack probative value); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied if the claimant has the disability at some point during the pendency of the claim, even if it should resolve prior to VA's adjudication of the claim).

As the Board is remanding these appeals for further development, the AOJ should take action to ensure that updated records of the Veteran's VA treatment records are obtained and associated with the claims file.  Additionally, although the Veteran did not respond to VA's prior request that he provide an authorization form to allow VA to obtain treatment records from the Avera Clinic in Sioux Falls, SD on his behalf, the Veteran should be allowed an additional opportunity to provide the necessary authorization.

Accordingly, the case is REMANDED for the following action:

1.   Obtain any and all of the Veteran's VA treatment records from September 2014 to present, and associate them with the file.  All efforts to obtain such records must be fully documented and the VA facility must provide a negative response if no records are found.

2.  Ask the Veteran to identify and provide a release form for any records of private treatment relating to the claims remanded herein that he wants VA to request and obtain, including but not limited to those from the Avera Clinic in Sioux Falls, SD.  After securing any necessary written authorization from the Veteran, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  The Veteran should be advised that if he does not return the necessary consent document, VA will have no further obligation to attempt to obtain these records.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination with a suitably-qualified medical professional other than the Physician Assistant who conducted the September 2014 examinations, to determine whether the Veteran has suffered from any disability resulting in left ankle and/or left knee symptoms at any time during the relevant appeal period.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note on the report whether such files were reviewed in connection with this examination.  

The examiner should then address the following:

I.  Left Knee

a.  Provide a diagnosis for any disability resulting in left knee symptoms (pain, swelling, etc...) present at any point during the appeal period (July 2010 to present). 

The examiner's attention is directed to the following evidence of record: 

- April 2012 VA treatment record indicating some side-to-side ligamentous laxity in the knees and mild swelling about the left knee with tenderness over the left prepatellar bursa; 
- May 2012 VA rheumatology consult note indicating that review of August 2011 knee X-rays showing "rather prominent lateral subluxation of both patellae" and opining that the Veteran's knee complaints are related to patellofemoral impingement.

b.  For any diagnosis identified above, state whether it is at least as likely as not (50 percent or greater probability) that the disorder arose during or was otherwise caused by the Veteran's military service. 

II.  Left Ankle

a.  Provide a diagnosis for any disability resulting in left ankle symptoms (pain, swelling, etc...) present at any point during the appeal period (July 2010 to present).  

The examiner's attention is directed to the following evidence of record:  
- November 2009 x-ray report for left ankle noting presence of calcaneal spur, with QTC examining physician's write-up stating that left ankle x-ray result is within normal limits;
- August 2011 left ankle X-ray report noting incidental finding of "mild angulation of ankle joint and talus, best seen on frontal view," with radiologist noting that "this is chronic and/or congenital in nature and may be clinically insignificant;" 
- April 2012 VA treatment note indicating some side-to-side ligamentous laxity in the ankles;  
- May 2012 rheumatology consult note including an opinion that the Veteran's ankle pain was largely related to his weakened or fallen arches/pes planus deformity, with left foot observed to have a mild decreased arch; 
- June 2012 podiatry consult record noting minimal edema about the ankles, mild pes planus, and pain with palpation of anterior ankles bilaterally.

b.  For any diagnosis provided, the examiner should indicate whether such represents a congenital or developmental, as opposed to an acquired, disorder.

i.  If it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired disability resulting in left ankle pain/symptoms, (rather than one congenital/developmental in nature), is it also at least as likely as not that the disorder arose during or was otherwise caused by the Veteran's active military service?

ii.  If it is more likely than not (greater than 50 percent probability) that the current disability resulting in left ankle pain/symptoms is congenital/developmental in nature, is it more likely a congenital/developmental disease or a congenital/developmental defect?  (Note: generally, a disease is capable of improvement or deterioration while a defect is static).

*  If a congenital/developmental disease, is it at least as likely as not (50 percent or greater probability) that the current disorder arose during or was permanently aggravated beyond its normal progression by active military service?

*  If a congenital/developmental defect, is it at least as likely as not (50 percent or greater probability) that the current disorder is the result of a superimposed injury or disease during service?  If so, please describe the effect of such superimposed disease or injury to the extent possible.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.

The examiner must include in the medical report the rationale for any opinion expressed, citing to specific evidence in the file, statements by the Veteran, and/or to medical literature or treatises, as needed.  If the physician cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Review the requested medical opinion report to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

5.  After completing the aforementioned and conducting any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of entitlement to service connection for a left knee and left ankle disability.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




